PER CURIAM.
The same question as to the propriety of the service of summons upon the local agent is presented in this case as in Baldinger v. Rockford Insurance Company, infra, page 147, and is ruled by the decision in that case.
The objection by defendant that costs allowed on motion in this case were taxed and inserted in the final judgment, rather than by entry of separate judgment, is of no merit whatever. The course adopted by the plaintiff in this respect was approved by this court in Wentworth v. Grriggs, 24 Minn. 450.
Judgment affirmed.